Citation Nr: 0205809	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  99-01 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota



THE ISSUE

Entitlement to service connection for residuals of rheumatic 
fever, claimed as irregular heart beat, coronary artery 
bypass surgery, and carotid stenosis.


WITNESSES AT HEARING ON APPEAL 

Appellant

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1954 to 
November 1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota that denied service connection for 
residuals of rheumatic fever, claimed as irregular heart 
beat, coronary artery bypass surgery, and carotid stenosis.

This case was previously before the Board in June 2000 at 
which time it was remanded for additional development.

In a statement received in January 2002 the veteran stated 
that he had problems with sinusitis ever since service.  
Since the statement may be construed as a claim, it is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  There is no competent evidence to show that the veteran 
had rheumatic fever in service.

3.  The veteran does not have a diagnosis of rheumatic heart 
disease.



CONCLUSION OF LAW

Residuals of rheumatic fever were not incurred in or 
aggravated by active military service, nor may rheumatic 
heart disease be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103A (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.101 (1997 & 
2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The law provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  It also includes new notification 
provisions.  

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  In 
correspondence dated in April 2001 the RO notified the 
veteran of its duty to him under the VCAA and informed him of 
what additional evidence was needed in support of his claim.  
A review of the record shows that the RO has considered and 
complied with the VCAA; therefore, the Board may proceed with 
the adjudication of the appeal.  


Factual Background

Service medical records were destroyed due to a fire at the 
National Personnel Records Center (NPRC).  Further inquiries 
were made by VA requesting a search of the records from the 
Ft. Leonard Wood Army Hospital and records located in 
Orleans, France.  A May 1998 response from NPRC indicated 
that clinical records and morning reports from the Army 
hospital in Ft. Leonard Wood were searched for the month of 
January 1955 and no remarks were found pertaining to the 
veteran.  Medical records in Orleans, France were searched 
from the period from the beginning of July 1956 to the end of 
September 1956 and no remarks were found pertaining to the 
veteran's contentions.

A history and physical examination report from Gregory 
Community Hospital dated in March 1979 indicated that the 
veteran's heart had a regular sinus rhythm without a murmur.  
He was noted to have hypertension.

A hospital summary from the Minneapolis VA Medical Center 
(VAMC) showed the veteran was hospitalized from September to 
October 1991 at which time he underwent coronary artery 
bypass grafts.  His diagnoses were coronary artery disease 
with a history of arteriosclerotic cardiovascular disease, 
hypertension, and hypercholesterolemia.  A transfer summary 
dated in September 1991 noted the veteran had a regular heart 
rate and rhythm with a systolic ejection murmur.  

Private medical records dated in November 1991 from Gregory 
Community Hospital included an initial patient assessment 
form in which the veteran indicated that he had rheumatic 
fever in 1948, and had been on medication for hypertension 
for 20 years.

A VAMC discharge summary showed that in February 1996 the 
veteran's heart had a regular heart rate and rhythm without a 
murmur.  He had a diagnosis of carotid stenosis and underwent 
left carotid endarterectomy. 

Private medical records dated in April 1996 from the Rosebud 
Family Clinic showed the veteran was seen for a problem with 
hypertension.  Private medical records dated in April 1996 
from Gregory Community Hospital showed the veteran was seen 
for high blood pressure.  The assessment was accentuated 
hypertension, history of cardiac dysrhythmias and carotid 
surgery, and status post coronary artery bypass graft (CABG).  
Chest x-rays revealed hilar changes and borderline 
cardiomegaly.

The veteran testified during a personal hearing at the RO in 
June 1996 that he had rheumatic fever in service somewhere 
between February and March 1955.  He received treatment after 
service, but the physicians have since died and there are no 
longer any records.

Sioux Falls VAMC records dated in July 1996 and November 1997 
show ultrasound impressions of stenosis of both internal and 
external carotid arteries.

Records from Desert Samaritan Medical Center indicated that 
the veteran was admitted in March 1998.  He denied a history 
of myocardial infarction, heart failure, nausea, dyspnea, 
orthopnea, or peripheral edema.  He also denied rheumatic 
fever and valvular heart disease.  His previously diagnosed 
heart disorders were noted in the impression.

A report from Daniel F. Klee, M.D. dated in May 1998 notes a 
history of coronary artery disease status post CABG and 
hypertension.

A lay statement dated in June 1998 from a fellow serviceman 
indicated he visited the veteran in the hospital at Ft. 
Leonard Wood in Missouri in the early months of 1955.  The 
doctor diagnosed the veteran with rheumatic fever.

A lay statement from the veteran's sister dated in June 1998 
indicated the veteran was in excellent physical condition 
prior to entering military service and that he was 
hospitalized in February 1955 with rheumatic fever.

An October 1998 statement from Gregg M. Tobin, M.D., 
indicated the veteran had a grade II systolic heart murmur 
present on an August 1998 examination.

Sioux Falls VAMC records dated in October 1998 included an 
ultrasound impression consistent with the ones from 1996 and 
1997.  The impression of a December 1998 renal angiogram was 
that there was no evidence of renal artery stenosis.

The veteran testified during a July 1999 travel board hearing 
that he was involved in athletics and had no history of a 
heart problem prior to service.  In February 1955, while 
stationed in Ft. Leonard, he was diagnosed with rheumatic 
fever.  He continued to have problems after service and 
within six months of separation a heart murmur was detected 
by his physician.  During the hearing the veteran submitted 
additional evidence along with a waiver of RO consideration.  
The documents included photocopies of pictures and statistics 
from his days as a student football and basketball player.  
Also submitted was a July 1999 statement from Gregg M. Tobin, 
M.D., that indicated a heart murmur was noted in August 1998 
and again in July 1999.  Based on that and the veteran's 
history of rheumatic fever in service, Dr. Tobin opined that 
the veteran's heart murmur most likely originated from the 
bout of rheumatic fever in service.  The veteran submitted a 
copy of the results of a June 1998 echocardiogram, progress 
notes dated in June 1998, and duplicate records from Gregory 
Community Hospital and the Minneapolis VAMC.

A Sioux Falls VAMC ultrasound report dated in October 1999 
did not include any significant new findings.  A discharge 
summary dated in February 2000 indicated that the veteran 
initially had an elevated blood pressure reading with 
complaints of malaise, chest pain and pressure, and headache.  
Assessment was hypertension and chest pain/pressure.  Results 
of an electrocardiogram indicated abnormal findings of sinus 
bradycardia with first degree A-V block regular sinus rhythm 
or QR paventricular conduction delay septal infarct.

An October 2000 lay statement indicated the veteran was in 
good health prior to service.

A November 2000 lay statement indicated that the veteran had 
heart problems for the thirteen years she had known him.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Moreover, the Board notes that service connection may also be 
established for a current disability on the basis of a 
"presumption" under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).  That 
is to say, service connection for cardiovascular disease may 
be established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  Id.

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the regulations concerning the 
evaluation of cardiovascular disorders, effective January 12, 
1998. See 62 Fed. Reg. 65,207 (1997) (codified at 38 C.F.R. 
pt. 4).  The amendments, inter alia, rescind 38 C.F.R. § 
4.101 in its entirety.

Section 4.101, in effect prior to January 12, 1998, reads, in 
pertinent part, as follows: Rheumatic fever is an acute 
infectious disease, affecting the structures about the joints 
(though without permanent bone damage) and, frequently, the 
endocardium.  Children are as a rule affected, usually before 
the age of 20 years. Seldom is the initial attack after 25 
years.  The disease tends to recur, and serious heart trouble 
may follow the first or a subsequent attack.  With acute 
rheumatic fever in service, perhaps without manifest damage 
to the heart, a subsequent recurrence of the infection, 
should be accepted as service connected.  With even a few 
days service, service connection may be given for an acute 
rheumatic fever and any cardiac residuals.  On the other 
hand, a mitral insufficiency without a history of rheumatic 
fever, chorea, or tonsillitis, or definite complication in 
service, must be considered as functional.  Aortic 
insufficiency with a history of rheumatic fever and 
manifestation within approximately 15 years from the date of 
syphilitic infection, if any, should generally be considered 
rheumatic and always so when there is associated mitral or 
aortic stenosis.  With a history of rheumatic fever in 
service, an aortic insufficiency manifest some years later 
without other cause shown may be service connected.  The 
subsequent progress of rheumatic heart disease, and the 
effect of superimposed arteriosclerotic or hypertensive 
changes cannot usually be satisfactorily dissociated or 
separated so as to permit differential service connection.  
38 C.F.R. § 4.101 (in effect prior to January 12, 1998).

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3- 
2000.  Therefore, prior to January 12, 1998, the Board may 
apply only the previous version of the regulations. As of 
January 12, 1998, the Board must apply whichever version of 
the regulations is more favorable to the veteran.

A review of the claims folder fails to uncover any indication 
that the RO ever considered or applied 38 C.F.R. § 4.101 in 
evaluating the veteran's claim.  The Board is permitted to 
consider an issue not addressed by the RO if doing so is not 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993); VAOPGCPREC 16-92.  In this case, the 
Board finds that the veteran has had ample opportunity to 
present evidence and argument on all relevant aspects of this 
matter, such that the Board may consider the application of 
38 C.F.R. § 4.101 without prejudice to the veteran.  In any 
event, as discussed below, the Board finds that, application 
of 38 C.F.R. § 4.101 to the facts in the case does not 
provide a more or less favorable result in the veteran's 
service connection claim.  VAOPGCPREC 3-2000.

Initially, the Board finds that there is no evidence of 
record showing heart disease to a compensable degree within 
one year after the veteran's separation from service.  
Therefore, the presumption of in-service incurrence is not 
applicable.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 
3.307(a)(3).

Unfortunately, the veteran's service medical records are 
unavailable, presumably having been destroyed in a fire 
during the early 1970's at the NPRC.  In cases where service 
medical records are unavailable through no fault of the 
claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b) 
(West 1991 and Supp. 2001).  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  Where service medical records are unavailable, 
the heightened duty to assist includes the obligation to 
search for alternate methods of proving service connection.  
See Moore v. Derwinski, 1 Vet. App. 401 (1991).  "VA 
regulations do not provide that service connection can only 
be shown through medical records, but rather allow for proof 
through lay evidence."  Smith v. Derwinski, 2 Vet. App. 147, 
148 (1992).  In this regard, a fellow serviceman submitted a 
statement that he visited the veteran when he was 
hospitalized in early 1955.  He was informed at that time 
that the veteran had rheumatic fever.  Even though this 
statement indicates the veteran had rheumatic fever in 
service, it is not considered competent evidence because as a 
lay person he is qualified to report observable symptoms, but 
not provide a medical diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The provisions of 38 C.F.R. § 4.101 have no bearing on a 
critical element of the veteran's claim, which involves the 
establishment of rheumatic fever in service.  Since his claim 
is for the residual effects, namely heart disease, then the 
claim cannot be successful without ample evidence of 
rheumatic fever in service.  Moreover, since the veteran has 
not been diagnosed with valvular disease or other disorders 
noted under 38 C.F.R. § 4.101, the case is not factually 
applicable to that provision.

The only evidence of record regarding the existence of 
rheumatic fever in service consists of the veteran's 
contention and other lay statements.  As in the present case, 
where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
veteran and serviceman are competent to provide evidence of 
visible symptoms, they are not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Without competent evidence of 
rheumatic fever in service, a claim for the residual effects 
must fail.

The Board is aware that the medical opinion provided by the 
veteran's private physician link a heart murmur to a bout of 
rheumatic fever in service; however, the physician relied on 
statements from the veteran as evidence of rheumatic fever 
rather than medical evidence.  The Board notes that medical 
history provided by a veteran and recorded by an examiner 
without additional enhancement or analysis is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  In light of foregoing, the physician's opinion is 
not considered competent because is was not based on medical 
evidence.

Moreover, the finding of an absence of rheumatic fever in 
service is further supported by the fact that, although the 
veteran has been diagnosed with heart disorders, there is no 
evidence to show that he was ever diagnosed with rheumatic 
heart disease.

Based on the foregoing, the preponderance of the evidence is 
against the veteran's claim for service connection for heart 
disorders claimed as residuals of rheumatic fever; therefore, 
the benefit of the doubt doctrine does not apply and the 
claim is denied.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 491 (1990). 


ORDER

Service connection for residuals of rheumatic fever, claimed 
as an irregular heartbeat, coronary artery bypass grafts, and 
carotid stenosis is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

